DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 6 are objected to because of the following informalities: 
Claim 1 recites the limitations 
receiving an advance payment equal to the maximum ad price; 
increasing an ad price and eliminating ads with bid prices lower than the ad price; and 
transmitting the ad price to the consumer via the peer-to-peer computer network. 
Emphasis added. The ad price is not properly defined in these limitations, which is due to translation issues. These limitations should be corrected to properly recite the payment of viewing ads for the and further reviewed for other translation issues.  
The claim recites the limitation wherein the bid price is a maximum amount the advertiser is willing to pay the consumer for viewing the ad content. Thus, the first limitation should recite receiving an advance payment equal to the maximum bid price.
The Specification in [0008] recites “setting a new ad price and comparing the new ad price to the bid prices to determine a number of ad bids with equal or higher bid prices”, which is also recited in claim 8. Thus, the second limitation should recite increasing a new ad price and eliminating ads with bid prices lower than the new ad price.
It is shown that the payment to the consumer comes from the advertiser’s price bid, but the ad price of the viewed ads is owed to the customer. Thus, the third limitation should recite transmitting the -payment to the consumer via the peer-to-peer computer network
Claim 6 recites an improper dependency to claim 1, because the claim recites the term state-change function, where “state” is not recited in claim 1. This term is first referenced in claim 5. The claim is interpreted as having mistaken dependency to claim 1 and suggests the amendment The method of claim 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim 8 is rejected for being indefinite. The claim recites deploying a secure communication channel by the auction smart contract between the auction oracle and advertiser oracles, where the emphasized limitation does not have proper antecedence in the instant claim or in the parent claim. The limitation is not describing a term of the art and thus does not properly define the antecedent basis for the terms. The limitation is unclear and makes the claim indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US 2018/0300741, hereinafter “Leonard”), in view of Rabin (US 2009/0327141, hereinafter “Rabin”), in view of Nishikawa (US 2018/0268437, hereinafter “Nishikawa”), and in view of Papineni (US 2013/0268374, hereinafter “Papineni”).
Regarding Claim 1, Leonard teaches 
deploying an auction smart contract to publish a need from a consumer (interpreting the smart contract would begin transaction setup: “The bid platform 100 provides statistical automatic decision making to match pre-existing offers to user bids. The bid platform 100 uses machine learning rules 212 and distributed ledger 216 to generate a bid record, match a bid to offers and change or update offers to generate interface 202 with visual elements indicating the offers. The bid platform 100 implements the bid process with references to user profiles, merchant profiles, and other data, in real-time. In some embodiments, the bid platform 100 implements automatic decisioning for matching offers to bids using bid match 214 with models.” See Leonard in [0051]);
receiving […] ad bids by the smart contract from a plurality of advertisers (“The bid platform 100 automatically matches bid events to offer events. The bid 
storing the received ad bids […] mapped to the advertiser's address (“The bid platform 100 can lock bid events and offer events until the expiration of a time period or a matching offer has been accepted. The bid platform 100 can lock finance request events and finance bid events until the expiration of a time period or a matching finance bid has been accepted.” See Leonard in [0054]),
wherein the stored ad bid includes a hash of the ad content [signed] with the consumer's public key, a hashed […] maximum bid price, […], and a hashed verification code (“The bid platform implements security such as Secure Multipart Computations (MPC) or Zero Knowledge Proofs to ensure the security of the bid matching computation correctness and fairness without disclosing sensitive data. Transactions can be signed by the user's applications before being sent to the smart contract layer. Transaction signing is done using user's key pair and a hashing value of the transaction… ‘data.this.account.sign(password, hash).then(function(sign)’ … A smart contract can have computer code to automatically verify the signatures and if they do not match the transaction they can be automatically rejected.” See Leonard in [0091]-[0092]), wherein the bid price is a maximum amount the advertiser is willing to pay the consumer for viewing the ad content (“Offers will be sorted by the user's bid preferences (location, price, product availability) and will be presented in 
receiving an advance payment equal to the maximum ad price (“The bid platform 100 has a bid engine 508 to receive bid requests, offers from merchants in a priority order, receive notifications for bid requests, and match user bids automatically to merchant bids using machine learning rules. The analytics service 510 publishes forecasting models and decisions based on client profiles and historical bid session data.” See Leonard in [0088]);
transmitting the ad price to the consumer via the peer-to-peer computer network, […] (“The bid platform 100 implements permission and using smart contracts to ensure participants have authorized access. The bid platform 100 implements bid session privacy. For example, merchant offers can be private and they cannot be accessed outside of the bid session. In some embodiments, the merchant offers can only be read by the client and the merchant placing the offer. The other merchants May not have access to the existing offers, not placed by them. In some embodiments, merchants can be aware of the others offers, can read the lowest offer and place a newer lower offer. Conflict can happen when all offers are at their lowest price (same attributes)”. See Leonard in [0090]);
ending the uniform price auction of online advertising (“A client 602 can select a purchase offer 6142 to complete the shopping orders 616. The shopping orders 616 is completed by a payment 618 that is processed using payment methods 626.” See Leonard in [0105]).
Leonard substantially teaches the process of managing a transaction, which generally includes managing the auction of ad bids. 
Leonard does not expressly teach receiving encrypted ad bids; storing the received ad bids in a hash function; a hash of the ad content encrypted with the consumer's public key, a hashed encrypted maximum bid price, a public key of the advertiser.  
However, Rabin does teach 
receiving encrypted bids (“Bidders choose their bids, encrypt them using a homomorphic encryption scheme, and send commitments to these encrypted bids to an auctioneer; they do this by posting them on a public bulletin board. After all bids are in, the auctioneer announces that the auction has closed, and the bidders submit their encrypted bids to the bulletin board.” See Rabin in [0208]); 
storing the received bids in a hash function (where the stored bids are interpreted to be analyzed: “A careful analysis of the translation of the n-participant Vickrey auction computation performed in some embodiments, reveals that 101 n pairs are constructed within each translation. As discussed above with respect to some embodiments, the secrecy preserving proof involves 90 k different translations, and thus all in all, the posted proof consists of 90 k101 n2 commitments to values in F.sub.p. (The final factor of two is because there is one commitment for each of the two elements of each pair.)  For an example with a security parameter k=40 and number of bids n=100, this means around 72.7 million commitments. For pragmatic reasons, to commit COM(x) the SHA-1 cryptographic hash function is employed on x with a random 128-bit help value r: COM(x) = SHA1(x .parallel. r).” See Rabin in [0242]-[0243]);
a hash of the ad content and a hashed maximum bid price (“Empirical experiments comparing the performance of some embodiments on sealed-bid auctions to that of a previously published auction protocol based on homomorphic encryption, discussed in "Practical secrecy-preserving, verifiably correction and trustworthy auctions," have been conducted. The results bear out the claim that the proposed solution is significantly faster than solutions based on homomorphic cryptography. There is, however, an important time/space tradeoff: the correctness proofs in some embodiments of the solution are very large, because of the large number of commitments necessary to guarantee correctness with high probability. The analysis therefore included not only calculations of the cost of computing all of the cryptographic hashes (by far the dominant computation) but also estimated the transfer time for the verifier to download the very large proof of correctness. Although, the running time of the other operations necessary were tested to construct and verify a proof for a cryptographic auction, these take at most a few seconds and they were omitted from the following discussion.” See Rabin in [0244]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Leonard to “secrecy proofs of correctness”, as taught by Rabin, because implementing proofs of correctness are part of the process of recording transactions in a distributed ledger network.
Leonard, in view of Rabin, does not expressly teach reducing a number of ads that can be displayed by the consumer by increasing an ad price and eliminating ads with bid prices lower than the ad price
However, Nishikawa does teach reducing a number of ads that can be displayed by the consumer by […] eliminating ads with bid prices lower than the ad price (“In the example described above, the information distribution device 10 creates a user list of the distribution users who become the distribution destination of an advertisement and distributes the advertisement by using the created user list. However, the embodiment is not limited to this. For example, the information distribution device 10 may also create a user list that is used to distribute arbitrary content, such as images, voices, moving images, electronic books, news feeds, articles of microblogs phone, and may also distribute content based on the created user list. … Furthermore, the information distribution device 10 may also provide the user list to an advertiser when an advertisement or a campaign is registered or may also provide, to an advertiser, the number of distribution users or a bid amount that minimizes the value of the expected CPA. Furthermore, when the information distribution device 10 distributes an advertisement based on the user list, the information distribution device 10 may also select an advertisement in the form of bidding, assuming that a bid for an advertisement has been submitted with a bid amount that minimizes the value of the expected CPA.” See Nishikawa in [0092]-[0093]). 
The limitation when the hashed verification code is received from the consumer verifying that the consumer has viewed the ad content within an ad-viewing period of time describes the time requirement to transmit payment from the advertiser to the consumer. However, the claim does not recite the context by which the consumer device is able to define a hashed verification code off the ads, where the auction smart contract is not recited as generating the hashed verification code and including the hashed verification 
In view of this, Nishkawa does teach verifying the time an ad is distributed (The advertiser terminal 100 is an information processing apparatus used by the distribution source of an advertisement and is implemented by a server device, a PC, or the like. For example, when the advertiser terminal 100 registers an advertisement that becomes the distribution target in the information distribution device 10, the advertiser terminal 100 registers campaign information. Here, the campaign is a unit of a period of time, a budget, or the like at the time of distribution of a certain advertisement and the campaign information is information indicating a period of time for which an advertisement is distributed in a single campaign, an attribute of a user who becomes the distribution destination of the advertisement (hereinafter, referred to as a “designated attribute”), a budget amount that is the upper limit of compensation for distribution of the advertisement, an amount of money of a bid for distribution of the advertisement (hereinafter, referred to as a “bid amount”), or the like.” See Nishikawa in [0024]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Leonard to “calculate ads based on bids and distributed time”, as taught by Nishikawa, because the regulated distribution of the ads will prevent unnecessary views by the customer and would prevent fraudulent ads.
Leonard, in view of Rabin and in view of Nishikawa, does not expressly teach transmitting a difference between the advance payment and the ad price to the advertiser, by the auction smart contract via the peer-to-peer computer network
However, Papineni does teach returning the total difference to the seller (“In some embodiments, for example, consider three offers with instantaneous values of $3, $1, $2 and values of learning $4, $4.5, $0 respectively. The total values will be $7, $5.5, $2. The second offer has the second highest total value, whereas the third offer has the second highest instantaneous value. In this case, first offer wins and pays 1+4.5-4=$1.5 to the exchange. The exchange pays $2 (the second highest r) to the seller. In this example, the exchange must dip into its learning account to make up the difference in revenue and payment. One can make up other examples where the exchange nets a surplus in an auction. A question is whether the exchange runs a deficit or surplus in the long run. In some embodiments, the payment system will have non-negative surplus.” See Papineni in [0039]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Leonard to “make up the difference in revenue”, as taught by Papineni, because the calculation of the return secures the investment for the seller. 
Regarding Claim 2, Leonard, in view of Rabin, in view of Nishikawa, and in view of Papineni, teaches the limitations of claim 1. Leonard, in view of Rabin, further teaches wherein the ad bids are encrypted using a Paillier encryption method (“The protocol described employs Paillier's homomorphic encryption and proofs of order relations between bids, and correctness of other operations on bids are presented by and verified on encrypted values.” See Rabin in [0004]).
Regarding Claim 3, Leonard, in view of Rabin, in view of Nishikawa, and in view of Papineni, teaches the limitations of claim 1. Leonard, in view of Rabin, in view of mapping the received add bid to an address of an advertiser sending the ad bid (interpreting the mapping as to associating the data reasonably within the storage: “The processor 306 generally manipulates the data within the memory 310, and then copies the data to the medium associated with storage 312 after processing is completed. A variety of mechanisms are known for managing data movement between the medium and integrated circuit memory element and the invention is not limited thereto. The invention is not limited to a particular memory system or storage system.” See Rabin in [0267]; “In the advertisement database 32, the advertisement that becomes the distribution target is registered. For example, FIG. 5 is a diagram illustrating an example of information registered in the advertisement database according to the embodiment. In the example illustrated in FIG. 5, in the advertisement database 32, the items, such as “advertisement ID”, “content data”, and the like, are registered. Furthermore, in addition to the information illustrated in FIG. 5, arbitrary information related to the advertisement may also be registered in the advertisement database 32.” See Nishikawa in [0066]).
Regarding Claim 4, Leonard, in view of Rabin, in view of Nishikawa, and in view of Papineni, teaches the limitations of claim 1. Leonard further teaches storing the auction smart contract at all nodes of the peer-to-peer computer network; executing a function of a smart contract by all nodes of the peer-to-peer computer network; and storing all transactions in a blockchain (“In another aspect there is provided a bid platform with a data storage device and a processor configured to: create a bid smart contract for a product to request offers; records the bid smart contract on a distributed ledger as a bid event, the distributed ledger managed by a plurality of nodes, each node having a computing device; create an offer smart contract for a product to request notifications for bids for the 
Regarding Claim 9, Leonard, in view of Rabin, in view of Nishikawa, and in view of Papineni, teaches the limitations of claim 1. Leonard further teaches transmitting to the auction smart contract, via the per-to-peer computer network, a hash of the ad content encrypted with the consumer's public key and the verification code to bid for the auction by the advertiser (See Leonard in [0091]-[0092]).
Regarding Claim 10, Leonard, in view of Rabin, in view of Nishikawa, and in view of Papineni, teaches the limitations of claim 1. Leonard, in view of Rabin, further teaches encrypting the bid price by creating a vector of encrypted 0s and 1s of length (0, ... , maximum ad price) and setting elements (0 to bid price) to encrypted 1s and elements (bid price + 1 to maximum ad price) to encrypted 0s (“In one embodiment, the computations x.sub.m = x.sub.i.smallcircle.x.sub.j, where o is one of +,-,.times., or the exponentiation operation, are translated in a natural way into operations on pairs U=(u.sub.1,u.sub.2), V=(v.sub.1,v.sub.2), W=(w.sub.1,w.sub.2) representing x.sub.m,x.sub.i,x.sub.j. For example, x=x.sub.i+x.sub.j is translated into W=U+V, i.e. ordinary vector addition. Subtraction is  storing the vector in a content-addressable peer-to-peer storage network (“In accordance with an aspect, there is provided a bid platform to store and manage smart contracts for bids to purchase products and responding offers. The bid platform receives a bid for a product, generates a bid event on a distributed ledger using the smart contracts, propagates the bid event to merchants using the smart contracts and the distributed ledger, receives one or more offers, generates one or more offer events on the distributed ledger using the smart contracts, propagates the one or more offer events using the smart contracts and the distributed ledger, and receives an accepted offer. The bid platform receives a financing bid, generates a financing event on the distributed ledger using the smart contracts, propagates the financing event using the distributed ledger, receives one or more financing offers, generates one or more offer events, and receives an accepted offer.” See Leonard in [0003]); and transmitting a hash value returned as a key to the auction smart contract as the bid price component of the ad bid 
Regarding Claim 11, Leonard, in view of Rabin, in view of Nishikawa, and in view of Papineni, teaches the limitations of claim 1. 
The claim 11 recites the description of the status of the ad bid, which is not positively reciting the result of the process recited in independent claim 1. Where claim 1 recites that an ad bid has been used to limit the ads presented to the consumer and the payment has been transmitted to the consumer, it is clear that none of the recited status in claim 11 further define the ad bid of claim 1. It is concluded the status do not further limit the independent claim 1 and are thus given less patentable weight. 
In claim 1, where the advertisements are reduced using a new ad price, the status of the ads would be Open, allowed to be viewed (See Nishikawa in [0092]-[0093]).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard, in view of Rabin, in view of Nishikawa, in view of Papineni and further in view of Takata (US 2014/0379492, hereinafter “Takata”).
Regarding Claim 5, Leonard, in view of Rabin, in view of Nishikawa, and in view of Papineni, teaches the limitations of claim 1. Leonard further teaches wherein advertisers submit the ad bids during a bidding period (“The bid platform 100 can lock bid events and offer events until the expiration of a time period or a matching offer has been accepted.” See Leonard in [0054]) and storing […] in the auction smart contract
Leonard, in view of Rabin, in view of Nishikawa, and in view of Papineni, does not expressly teach storing a plurality of states in the auction smart contract to indicate a current state. 
However, Takata does teach storing the auction information as part of an auction application (“For example, a central processing unit (CPU) or a micro processing unit (MPU) executes various programs (an example of an auction program) stored in a storage device of the auction apparatus 100, using the RAM as a work area, to implement the functions of the control unit 130. In addition, the control unit 130 is implemented by an integrated circuit, such as an application specific integrated circuit (ASIC) or a field programmable gate array (FPGA).” See Takata in [0078]; “The auction providing unit 132 receives bid information including the bid price from the advertiser terminal 20 through the auction page. In this case, the auction providing unit 132 stores the bid price included in the bid information in the auction storage unit 121 so as to be associated with the auction ID indicating the auction to be held. In this case, the auction providing unit 132 also stores the bidder ID corresponding to the bidder, who is the transmission source of the bid information, in the auction storage unit 121. The auction providing unit 132 may receive the bidder ID together with the bid information or it may use, for example, the login ID of the bidder as the bidder ID.” See Takata in [0089]). 
The limitation wherein the plurality of auction states includes a "Bidding", an "Auction", an "Ad-viewing" and a "Closed" state describes the available states of the auction application. It is reasonable to interpret the teachings of the prior art to teach the limitation where the auction smart contract manages the execution of the recited states. The 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Leonard to “store the auction application functions”, as taught by Takata, because the management of the auction by the smart contract secures the transaction and prevents fraudulent activity.
Regarding Claim 6, Leonard, in view of Rabin, in view of Nishikawa, in view of Papineni, and in view of Takata, teaches the limitations of claim 5. Leonard, in view of Takata, further teaches wherein the auction smart contract includes a state-change function for checking whether the state of the smart contract needs to be changed (interpreting the change of state is due to the end of a timeframe for the current state: “The bid platform 100 provides statistical automatic decision making to match pre-existing offers to user bids. The bid platform 100 uses machine learning rules 212 and distributed ledger 216 to generate a bid record, match a bid to offers and change or update offers to generate interface 202 with visual elements indicating the offers. The bid platform 100 implements the bid process with references to user profiles, merchant profiles, and other data, in real-time. In some embodiments, the bid platform 100 implements automatic decisioning for matching offers to bids using bid match 214 with models.” See Leonard in [0051]; “The distributed ledger network 520 includes smart contract (business logic, process, rules) for bid and offer rules and processes. The bid and offer can be referred to as an auction, for example.” See Leonard in [0077]).
Regarding Claim 7, Leonard, in view of Rabin, in view of Nishikawa, in view of Papineni, and in view of Takata, teaches the limitations of claim 5. Leonard, in view of wherein when an auction state check is in an "Ad-viewing" state and a current date is larger than an end of the ad-viewing period, the smart contract changes the state to a "Closed" state
The limitation in which a reclaim of unused advance payment by the advertiser and a claim of advance payment of disqualified ad bids by the consumer is possible is not positively recited to be performed by the claimed invention nor does it happen in the method steps recited. This limitation is given less patentable weight.  
Regarding Claim 8, Leonard, in view of Rabin, in view of Nishikawa, in view of Papineni, and in view of Takata, teaches the limitations of claim 5. Leonard, in view of Papineni, and in view of Takata, further teaches 
deploying a secure communication channel by the auction smart contract between the auction oracle and advertiser oracles, when the auction state is in an "Auction" state (interpreting the smart contract would begin transaction setup, and interpreting “Auction” state as  See Leonard in [0051]);
setting a new ad price and comparing the new ad price to the bid prices to determine a number of ad bids with equal or higher bid prices (See Nishikawa in [0092]-[0093]);
ending the auction, when the number of ad bids with equal or higher bid prices is between a predetermined minimum and maximum number (See Nishikawa in [0092]-[0093]); and
setting a different ad price and repeating setting a new ad price until an ad price with a number of ad bids with an equal or higher ad price between a predetermined minimum and maximum number is determined (See Nishikawa in [0092]-[0093]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERM/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685